United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-50058
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CARLOS CESAR VIDAL-BOUCHE,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-03-CR-1481-ALL-PM
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Carlos Cesar Vidal-Bouche appeals the sentence imposed

following his guilty plea to illegal reentry, specifically the

determination that his Texas conviction for unauthorized use of a

motor vehicle (UUMV) constituted an aggravated felony for

purposes of an eight-level enhancement under U.S.S.G.

§ 2L1.2(b)(1)(C) (2000).    We affirm.

     Vidal’s argument that Texas’s UUMV offense does not

constitute a “crime of violence” under 18 U.S.C. § 16(b) is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50058
                                -2-

foreclosed by United States v. Galvan-Rodriguez, 169 F.3d 217,

219 (5th Cir. 1999).   Similarly, his contention that the

Constitution prohibits the process by which an Article III judge

applies the U.S.S.G. § 2L1.2(b)(1)(C) enhancement is foreclosed

by United States v. Pineiro, 377 F.3d 464, 467-68 (5th Cir.

2004), petition for cert. filed (U.S. July 14, 2004) (No. 04-

5263).   We are bound by our precedent absent an intervening

Supreme Court decision or a subsequent en banc decision.     See

United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999).

     AFFIRMED.